MAINE SUPREME JUDICIAL COURT                                                                  Reporter of Decisions
Decision:   2014 ME 9
Docket:     Was-13-173
Submitted
 On Briefs: December 13, 2013
Decided:    January 23, 2014

Panel:         SAUFLEY, C.J., and ALEXANDER, LEVY, MEAD, GORMAN, and JABAR, JJ.



                                            STATE OF MAINE

                                                          v.

                                             DAVID W. TROY

ALEXANDER, J.

         [¶1] David W. Troy was convicted of escape (Class B), 17-A M.R.S.

§ 755(1)(B) (2013), and assault on an officer (Class C), 17-A M.R.S.

§ 752-A(1)(B) (2013), for striking a corrections officer in a courtroom and then

fleeing from the courtroom before being captured while attempting to flee from the

courthouse.1 Troy appeals from the judgment of conviction entered in the Superior

Court (Washington County, R. Murray, J.) following a jury trial.

   1
       Title 17-A M.R.S. § 755(1) (2013) states:

         1. A person is guilty of escape if without official permission the person intentionally:

            A. Leaves official custody or intentionally fails to return to official custody following
            temporary leave granted for a specific purpose or a limited period. Violation of this paragraph
            is a Class C crime; or

            B. Violates paragraph A and at the time of the escape the person uses physical force against
            another person, threatens to use physical force or is armed with a dangerous weapon. Violation
            of this paragraph is a Class B crime.

Title 17-A M.R.S. § 752-A(1)(B) (2013) states:
2

          [¶2] Troy argues on appeal that the evidence was not sufficient to support

(1) a finding that he was in custody, as required to support each conviction, and (2)

a finding that he left the courthouse, which he contends was necessary to support

the conviction of escape. We affirm the judgment.

                                            I. CASE HISTORY

          [¶3] “Viewing the evidence admitted at trial in the light most favorable to

the State, the jury could rationally have found the following facts beyond a

reasonable doubt.” State v. Woodard, 2013 ME 36, ¶ 7, 68 A.3d 1250.

          [¶4] On February 27, 2012, David W. Troy appeared, on a general docket

day, before the Superior Court in Washington County regarding a criminal matter.2

A corrections officer with the Washington County Sheriff’s Office was present in

the courtroom during Troy’s appearance. The corrections officer’s responsibilities

included transporting individuals back and forth between the courtroom and the jail

and taking individuals into custody “when the Judge says they’re in custody.”




          1.   A person is guilty of assault on an officer if:

               ....

               B. While in custody pursuant to an arrest or pursuant to a court order, the person
               commits an assault on a corrections officer, corrections supervisor or another
               member of the staff of an institution while the staff member is performing official
               duties. As used in this paragraph “assault” means the crime defined in section 207,
               subsection 1, paragraph A.
    2
        The exact nature of the criminal matter is not indicated in the record.
                                                                                                            3

        [¶5] Testimony at trial described the attested docket entry for the pending

criminal matter, which indicated that the court (Hunter, J.) had ordered Troy into

custody. Other testimony indicated that in response to hearing the court order Troy

into custody, the corrections officer approached Troy, who was seated at the

defense table, intending to place him in handcuffs and transport him to the jail.

The judicial marshal providing courtroom security observed that, when the court

ordered Troy into custody, Troy acted nervous, was looking around, and was not

“acting normal.”3

        [¶6] As the corrections officer reached out with handcuffs, Troy said either,

“I’m not going to jail” or “I’m not going into custody.”                             Troy then hit the

corrections officer in the chest and knocked her to the floor. Troy scanned the

courtroom, jumped over a chair and the courtroom bar, fled the courtroom through

the exit door, and ran down the stairs leading to the first floor of the courthouse.

The judicial marshal radioed to other marshals downstairs, instructing them to stop

Troy before he exited the front door. Judicial marshals apprehended Troy at the

base of the stairs.

        [¶7] Troy was charged by criminal complaint, and later indictment, with one

count each of escape, assault on an officer, and criminal mischief (Class D),

   3
       Troy objected at trial, essentially unopposed, that it would be inadmissible hearsay for the
corrections officer and judicial marshal to testify to their observations that the court had ordered Troy into
custody in their presence on February 27, 2012. In response to the objection, the court instructed the jury
that it was to consider the officer’s and marshal’s testimony only for the purpose of understanding the
effect of the court’s order on the witnesses and on Troy, not for the truth of the court’s statement.
4

17-A M.R.S. § 806(1)(A) (2013).                  Troy pleaded not guilty and was found

competent to stand trial.

        [¶8] A jury trial was held at which Troy appeared with counsel. At trial, the

State showed an attested docket record to a member of the staff of the Washington

County Court Clerk’s office who is familiar with docket records maintained by that

office.    The clerk testified that that docket record involved Troy, whom she

identified in the courtroom, and that it contained an entry for February 27, 2012,

showing that Troy had been “ordered into custody by the [c]ourt” on that date.

The docket record was not offered or admitted into evidence.4 Troy did not object

to the clerk’s testimony and did not cross-examine her.

        [¶9] The jury found Troy guilty as charged of escape and assault on an

officer and found him not guilty of criminal mischief. The court sentenced Troy to

eighteen months on each of the convictions, to be served concurrently with no time

suspended, and assessed fees. Troy brought this timely appeal. See 15 M.R.S.

§ 2115 (2013); M.R. App. P. 2.




    4
      Apparently the State and defense counsel had agreed that information about the prior criminal
charge should not be presented to the jury. Perhaps for that same reason there was no effort to invoke
M.R. Evid. 201 to take judicial notice of the information in the docket entries or other information in
court records. See Field & Murray, Maine Evidence § 201.3 at 57 (6th ed. 2007) (“A court will take
judicial notice of pleadings, dockets, and other records of that court in the same or in other lawsuits.”)
(citing Finn v. Lipman, 526 A.2d 1380, 1381 (Me. 1987)).
                                                                                                       5

                                    II. LEGAL ANALYSIS

        [¶10] When a criminal defendant challenges whether the evidence was

sufficient to support a finding of guilt, “‘we view the evidence in the light most

favorable to the State to determine whether the fact-finder could rationally find

every element of the offense beyond a reasonable doubt.’” Woodard, 2013 ME 36,

¶ 19, 68 A.3d 1250 (quoting State v. Haag, 2012 ME 94, ¶ 17, 48 A.3d 207). The

jury, as the fact-finder, is permitted to draw all reasonable inferences from the

evidence admitted at trial. Id. We will vacate a judgment entered on a jury verdict

for lack of sufficient evidence only when “no trier of fact rationally could find

proof of guilt beyond a reasonable doubt.” Id.

A.      Evidence That Troy Was In Custody Pursuant to a Court Order

        [¶11] Troy argues that the evidence was insufficient to prove that he was

ordered into custody by the court on February 27, 2012, as required to support

Troy’s convictions for escape and assault on an officer, because (1) the docket

record that might have supported such a finding, and that Troy concedes was

admissible under the business or public records exceptions to the hearsay rule, was

never admitted into evidence, and (2) the clerk’s testimony, to which Troy did not

object, concerning the entries on that docket record was inadmissible hearsay.5


   5
     Troy also argues that “there was no indication from the clerk that the David Troy referred to in the
docket record she read from was the same David Troy on trial.” On the contrary, the clerk testified
without objection that the David Troy who was the subject of the docket record was the same David Troy
being tried for escape, assault on an officer, and criminal mischief.
6

           [¶12] A person is guilty of escape pursuant to 17-A M.R.S. § 755(1)(B) if,

in relevant part, the person intentionally leaves official custody without official

permission and, at the time of the escape, uses physical force against another

person.        “Official custody” for purposes of section 755 means, in part, “any

custody pursuant to court order.”6 17-A M.R.S. § 755(3) (2013). Similarly, a

person is guilty of assault on an officer if, “[w]hile in custody pursuant to an arrest

or pursuant to a court order,” he assaults a corrections officer who is performing

official duties. 17-A M.R.S. § 752-A(1)(B); see also 17-A M.R.S. § 207(1)(A)

(2013).

           [¶13] The evidence admitted at trial was sufficient to support the jury’s

finding beyond a reasonable doubt that Troy was in custody pursuant to a court

order at the time that he assaulted the corrections officer and intentionally left

custody without official permission. The clerk testified that a docket entry in the

prior criminal matter involving Troy stated that the court ordered Troy into custody

on the day of the escape and assault. In addition, the corrections officer and the

judicial marshal testified about the officer’s actions and Troy’s reactions, from

which the jury could certainly infer that the court had ordered Troy into custody.

The jury therefore rationally could have found beyond a reasonable doubt, based

on the evidence admitted at trial, that Troy was in custody or in “official custody”

    6
        The State concedes on appeal that no other meaning of “official custody” applies in this case.
                                                                                     7

for purposes of the offenses of escape and assault on an officer. 17-A M.R.S.

§§ 752-A(1)(B), 755(1), (3).

      [¶14] We take this opportunity to clarify that the corrections officer and

judicial marshal who observed the court verbally order Troy into custody could

have directly testified at trial that they observed and heard the court order Troy into

custody rather than testify only as to the effect that hearing those words had on

them and on Troy. Despite the concern the parties expressed that testimony as to

what the witnesses heard the judge say in open court would constitute inadmissible

hearsay, such testimony is admissible as direct observation of an exercise of

judicial action.

      [¶15]        We concluded in State v. Duquette, 475 A.2d 1145, 1147-48

(Me. 1984), that testimony concerning the existence of a court order placing a

defendant in custody presents no hearsay concerns. In that decision, we stated:

             The defendant asserts [that the witness] should not have been
      allowed to testify to the existence of the court order because the order
      was written hearsay falling within no exception to the hearsay rule.
      The defendant misunderstands the purpose for which [the witness’s]
      testimony regarding the document was introduced. The prosecution
      did not, through [the witness], seek to prove the truth of any matter
      asserted within the court order. Rather, the prosecution sought only to
      show the existence of such order placing Duquette in custody. The
      jury could have found beyond a reasonable doubt from the testimony
      of [the State’s witnesses] that . . . Duquette was in custody . . .
      pursuant to a court order . . . .
8

Accordingly, the officer and the marshal could have testified to their personal

knowledge, based on direct hearing and observation, as to the existence of the

court’s order, placing Troy into custody, without running afoul of the hearsay rule.

         [¶16] Similarly, contrary to Troy’s contentions, the trial court did not err in

admitting the clerk’s testimony that the docket record documented the existence of

a court order placing Troy in custody. See id.; see also M.R. Crim. P. 52(b); State

v. Patton, 2012 ME 101, ¶ 28, 50 A.3d 544 (stating that, when no objection was

made to the admission of testimony at trial, we review the admission of that

evidence for obvious error).7

B.       Evidence Sufficient to Support the Escape Conviction

         [¶17]    Troy argues that the evidence was not sufficient to support a

conviction for escape because there was no evidence that he ever actually departed

from the courthouse. This argument presupposes that one commits escape only if

     7
      Even if the clerk’s testimony about the content of the docket entry establishing the existence of the
court order triggers an analysis under the hearsay rule, docket entries themselves, if not admitted pursuant
to M.R. Evid. 201, are separately admissible under the business records or public records exceptions to
the hearsay rule. See M.R. Evid. 803(6), (8); see generally State v. Tayman, 2008 ME 177, ¶ 21,
960 A.2d 1151 (concluding that docket entries admitted against the defendant did not violate his right of
confrontation because they are akin to business or public records). The fact that the relevant docket entry
was admitted through the testimony of the clerk, rather than through the admission of the attested docket
into evidence, does not make the evidence any less admissible under an exception to the hearsay rule,
particularly when, as here, the clerk testified that the record was maintained by her office. See, e.g.,
United States v. Loera, 923 F.2d 725, 729-31 (9th Cir. 1991) (holding that testimony concerning the
content of certified docket entries, admitted into evidence only through an FBI agent who read the docket
entries into the record in lieu of admission of the redacted docket, was, pursuant to the public records
exception to the hearsay rule under the Federal Rules of Evidence, admissible to show the existence of
prior misdemeanor convictions for certain purposes); see also Vanderhorst v. Texas, 821 S.W.2d 180, 183
(Tex. Ct. App. 1991) (affirming the admissibility of the testimony of a district clerk concerning the
contents of a judge’s docket sheet because the docket sheet would be admissible pursuant to the public
records exception to the hearsay rule); accord Reeves v. Arkansas, 564 S.W.2d 503, 505 (Ark. 1978).
                                                                                    9

one departs from the physical structure he was in pursuant to court order.

However, the plain language of section 755(1)(B), read alone and in the context of

the statutory scheme, and relevant case law do not support Troy’s contention.

See State v. Paradis, 2010 ME 141, ¶¶ 5-6, 10 A.3d 695 (looking to the “plain

language and obvious purpose of the statute” in the context of the statutory scheme

in reviewing the interpretation of a criminal statute de novo); State v. Campbell,

314 A.2d 398, 404 (Me. 1974) (observing, in applying a prior version of an escape

statute, that, “[b]roadly stated, an escape is the departure of a [person] from

custody before he is discharged by due process of law”).

      [¶18]   Even though Troy did not successfully exit the courthouse after

fleeing the courtroom, Troy intentionally left official custody without official

permission when he: departed from the custody and control of the corrections

officer by knocking her to the ground and fleeing as she was effecting the court’s

custody order; evaded the control of the judicial marshal in the courtroom who

pursued Troy; and ran, uncontrolled by any person of authority, through the public

areas of the courthouse toward the courthouse exit before he was finally

apprehended. This evidence was sufficient to support the jury’s finding beyond a

reasonable doubt that Troy “[left] official custody,” without official permission, for

purposes of the escape conviction. 17-A M.R.S. § 755(1).
10

     The entry is:

                     Judgment affirmed.

     ________________________________

     On the briefs:

             Hunter J. Tzovarras, Esq., Bangor, for appellant David
             W. Troy

             Carletta Bassano, District Attorney, and Ethan Plaut,
             Asst. Dist. Atty., Prosecutorial District VII, Ellsworth,
             for appellee State of Maine


     Washington County Superior Court docket number CR-2012-43
     FOR CLERKS REFERENCE ONLY